Citation Nr: 1035345	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to November 
2005.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Seattle, Washington 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for disabilities of the left and right knees.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that bilateral knee pain began during 
service and has continued through the present.  His service 
medical records show treatment for right and left knee pain.  On 
medical examination soon after separation from service, the 
examiner did not find any current disorder affecting either knee.  
In an August 2010 Travel Board hearing before the undersigned 
Veterans Law Judge, the Veteran reaffirmed that he had recurrent 
and chronic bilateral knee pain during service, and that these 
symptoms had continued through the present.  The Board will 
remand the case for another VA medical examination to address the 
existence, nature, and likely etiology of any current knee 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for right and left knee 
conditions.  After securing the necessary 
release, the RO should obtain copies of all 
outstanding records of treatment.

2.  Schedule the Veteran for a VA examination 
to address the nature and likely etiology of 
any current knee disability.  The examiner 
must be provided with the Veteran's claims 
file for review.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported in 
detail.

After examining the Veteran and reviewing the 
claims file, the examiner should identify all 
current right and left knee pathology, and 
then express an opinion as to whether it is 
at least as likely as not that such pathology 
is a continuation of the knee pain reported 
during service, or is otherwise causally 
related to service.

3.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claim can be granted.  If any claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

